Citation Nr: 0426807	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  03-06 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from January 1967 to 
September 1969. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  In June 2004, the veteran was afforded a 
videoconference hearing pursuant to the provisions of 
38 U.S.C.A. § 7107(e) (West 2002).  During this hearing, the 
undersigned Veterans Law Judge was located in Washington, 
D.C., and the veteran was located at the RO. 
 

FINDINGS OF FACT

1.  The evidence is in approximate balance on the question of 
whether the veteran sustained psychic trauma in service as a 
result of involvement in combat.

2.  It is as likely as not that the veteran has post-
traumatic stress disorder as a result of his combat-related 
stressors sustained in service.


CONCLUSION OF LAW

Resolving reasonable doubt in his favor, the veteran has PTSD 
resulting from psychic trauma incurred in wartime service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303(a), 3.304(b),(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder.  In view of 
the disposition below, no further notice or development is 
necessary in order to comply with the VCAA. 

II.  Factual Background and Legal Analysis

Under 38 U.S.C.A. § 1110 (West 2002), a veteran is entitled 
to disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with  38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in- 
service stressor; and credible supporting evidence that the 
claimed in- service stressor occurred.  Although service 
connection may be established based on other in-service 
stressors, the following provisions apply for specified in-
service stressors as set forth below:  (1) If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of that service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2003).

The veteran, in written argument and sworn testimony, has 
contended that he suffers from post-traumatic stress disorder 
as result of psychic trauma sustained during his service in 
the Republic of Vietnam, to include undergoing continuing 
enemy mortar and rocket attacks.  He specifically mentioned 
being attacked with enemy mortars and rockets while he was 
stationed at the Bien Hoa Army Base.  The veteran's service 
personnel records document duty in the Republic of Vietnam 
from April 1968 to August 1969 with the headquarters of the 
36th Signal Battalion and Company A44 of this battalion.  The 
veteran's principal military occupational specialty (MOS) 
during his Vietnam service was as a radio relay and carrier 
repairman.  

The law further provides that, in the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service-connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(b).

Under the circumstances of this case, the asserted exposure 
to enemy mortar, rocket, or artillery fire, if accepted as 
true, is construed as being "in "combat" for the purpose 
of entitlement to the benefits sought.  The Board reaches 
this determination notwithstanding the matter of whether the 
veteran's MOS was specifically a combat MOS, such as 
infantryman, rather than a radio repairman.  See, e.g., 
VAOPGCPREC 12-99 (Oct. 18, 1999).

The lay evidence to be considered herein includes the 
veteran's statements and testimony with regard to in-service 
stressors; pictures submitted by the veteran from his service 
in Vietnam, to include one showing smoke from an explosion 
and another showing the veteran holding what appears to be 
exploded ordnance; and articles from "Stars and Stripes" 
which describe enemy attacks at the Bien Hoa Army Base, and 
other locations, in February 1969, during which time veteran 
was stationed in Vietnam.  The Board notes that, with regard 
to the stressors described by the veteran, the RO has 
determined that he has not provided sufficient detail in 
order to warrant meaningful research by the U.S. Armed 
Services Center for Unit Records Research (CURR) to attempt 
to verify them, and the Board finds this to have been a 
reasonable conclusion by the RO.  Also noted is the fact that 
the veteran has made statements that are contradicted by the 
record.  For example, at his June 2004 hearing, the veteran 
stated that his service in the Republic of Vietnam began in 
April 1967, when in fact this service began one year later, 
in April 1968.  

Notwithstanding some discrepancies in the history provided by 
the veteran, his asserted presence in areas of documented 
combat is sufficient to find he was exposed to combat 
stressors even without the explicit documentation of his 
participation in specific historic events.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (evidence sufficient to 
verify combat stressor of veteran who alleged stressor 
sustained in attack on Da Nang because veteran's unit was 
documented as present at time and vicinity of documented 
attack on Da Nang).  In short, the Board finds that the 
correlation of the veteran's written contentions and sworn 
testimony with corroborating documentation of record, to 
include the photographs submitted by him and the articles 
from "Stars and Stripes," is sufficient to afford the 
presumption of a stressor in service, because the allegations 
of being subjected to enemy fire and rockets are consistent 
with the circumstances, conditions, and hardships of his 
service.  The evidence for and against finding that he 
sustained one or more stressors through psychic trauma 
resulting from involvement combat is approximately balanced, 
and the benefit of the doubt in this regard will be resolved 
in favor of the veteran.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 
3.102.

The record contains numerous psychiatric medical records 
showing multiple psychiatric evaluations, principally by VA.  
Some specifically find PTSD and relate it to the veteran's 
service, to include a July 2001 report from a private 
psychiatrist who found that he had PTSD as a result of 
stressors from his Vietnam service, to specifically include 
the above-referenced rocket attack on Bien Hoa in 1969.  
Other psychiatric diagnoses have included "mood disorder, 
not otherwise specified."  A more detailed discussion of the 
specific diagnoses, credentials of the diagnosticians, and 
circumstances of diagnosis in this case would not further 
clarify the matter.  Such a discussion would merely highlight 
that there is not a clear, rational basis for the Board to 
find that the veteran does not have PTSD due to his Vietnam 
experiences.

In short, the Board finds that the evidence in favor of and 
against a finding of a diagnosis of PTSD and a link between 
that diagnosis and service is in approximate equipoise.  That 
is, it cannot be said that the preponderance of the medical 
evidence is against finding the veteran has PTSD related to 
his military service.  Unless the preponderance of the 
evidence is against a claim, it cannot be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Thus, without finding 
error in the RO's action, the Board will exercise its 
discretion to find that the evidence is in relative equipoise 
and conclude that the claim may be granted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for PTSD is granted. 




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



